FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    November 17, 2020

                                    No. 04-20-00108-CR

                                      Genene JONES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR5730
                         Honorable Frank J. Castro, Judge Presiding


                                      ORDER

       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due on or
before December 15, 2020; however, no further extensions will be granted absent extenuating
circumstances.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court